DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 12, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kassem et al. (US 20140275819) (“Kassem”).
Regarding claim 1, Kassem discloses a method comprising: receiving, by a processor (see processing circuitry 204; [0039], Fig. 2), a first signal (see signal 
Regarding claim 2, Kassem further discloses wherein the first region of the single display window represents a more recent time period than the second region of the display period (when considering the second region as the region that trendlines 348t and 374t occupy after the point that the detail views 348w and 374w are taken from, see Fig. 13).
Regarding claim 4, Kassem further discloses wherein the first time scale is defined at least in part by a first time interval (see [0097]), and the second time scale is defined at least in part by a second time interval (see trend time period as discussed in [0054]-[0058]), and wherein the first time interval is shorter than the second time interval (“detail time period can be less than the trend time period”, [0097]).
Regarding claim 12, Kassem discloses similar limitations as discussed above in the rejection of claims 1 and 4.
Regarding claim 14, Kassem discloses similar limitations as discussed above in the rejection of claim 5.
Regarding claim 17, Kassem discloses an apparatus for displaying a multi-time scale waveform (see Figs. 2 and 13) comprising: a processor (see processing circuitry 
Regarding claim 18, Kassem further discloses wherein time intervals of the first time scale are smaller than time intervals of the second time scale (“detail time period can be less than the trend time period”, [0097]).
Regarding claim 19, Kassem further discloses wherein the first data set using the first time scale transitions into the second data set using the second time scale from right to left at a transition point (see point where detail views 348w and 374w are centered and how the detail views 348w and 374w run from left to right into the portion of trendlines 348t and 374t that continue past/beyond the center point of detail views 348w and 374w, Fig. 13) that is configurable by a user (time and date for the position of the transition is selected, see [0099]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Hong et al. (US 20140018791) (“Hong”).
Regarding claims 5-7, Kassem teaches the limitations of claim 1, however fails to teach processing the first signal to generate a third signal representing a second parameter to be displayed, and displaying the second parameter as a second continuous waveform within the single display window concurrently with the first continuous waveform, wherein the third signal is a rolling average of the first signal, or wherein processing the first signal to generate the third signal includes applying a filter to one or both of the first signal and the second signal.

Regarding claim 20, Kassem in view of Hong teaches similar limitations as discussed above in the rejection of claims 5-7.

Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Miller et al (US 20090177111) (“Miller”).
Regarding claim 8, Kassem teaches all the limitations of claim 1 and further teaches wherein the first signal is a voltage (as discussed in the rejection of claim 1 above), however Kassem fails to teach wherein the sensor is an electrode and the anatomical feature is a myocardial tissue within a chamber of a heart of the patient, and wherein the first signal is a voltage and the first parameter is an electrical impedance of the myocardial tissue.

Regarding claim 9, Miller further teaches wherein the sensor is disposed on a catheter (as shown in Fig. 11), and wherein the electrical impedance of the myocardial tissue is indicative of a degree of contact between a distal portion of the catheter and the myocardial tissue (as shown in Figs. 3A-3B, see also [0092] and [0095]).
Regarding claim 10, Miller further teaches wherein the sensor is a sensing electrode (see electrodes 50 and 52, see use as a dispersive electrode in [0090], see also [0095]), and wherein the catheter further includes a current-injecting electrode for applying a current to the myocardial tissue (see electrode 12, [0084] and [0095]), and wherein the first signal is a voltage sensed by the sensing electrode in response to the 
Regarding claim 11, Miller further teaches wherein the catheter is a radiofrequency (RF) ablation catheter (see [0084]), and wherein the distal portion of the catheter includes an RF ablation electrode (see electrode 12; [0084], Fig. 11), and wherein the RF ablation electrode is the current-injecting electrode (see [0084], [0090], and [0095]).
Regarding claim 15, Kassem in view of Miller teaches similar limitations as discussed above in the rejection of claim 8.
Regarding claim 16, Kassem in view of Miller teaches similar limitations as discussed above in the rejection of claim 11.
Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to Kassem failing to disclose displaying a first data set and a second data set using respective first and second time scales as recited in claim 1 (see Remarks pgs. 7-8), the Examiner respectfully disagrees. The Examiner contends that the detailed views 348w or 374w as shown in Fig. 13 of Kassem utilize a second, different time scale than the rest of the trendlines being displayed and separately generated since paragraph [0097] of Kassem states “the detail time period can less than the trend time period, e.g., one minute, five minutes, a single heartbeat, three heartbeats, ten minutes, etc.” as well as disclosing applying a “zoom-in view” which would change the scale by virtue of the zoom function 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                              /JAYMI E DELLA/Primary Examiner, Art Unit 3794